



COURT OF APPEAL FOR ONTARIO

CITATION:
Royal
    Bank of Canada v. Trang, 2012 ONCA 902

DATE: 20121221

DOCKET: C55684

Cronk, Juriansz and Pepall J.A.

BETWEEN

Royal Bank of Canada

Plaintiff (Appellant)

and

Phat Trang and Phuong Trang aka Phuong Thi Trang

Defendants

and

Bank of Nova Scotia

Respondent

James M. Satin and Justin R. Winch, for the
    plaintiff/appellant

No one appearing for the respondent, the Bank of Nova Scotia

Heard: December 17, 2012

On appeal from the judgment of Justice Douglas K. Gray of
    the Superior Court of Justice, dated June 6, 2012.

ENDORSEMENT

[1]

The appellant, Royal Bank of Canada, has filed an appeal to this
    court from the order of Justice Douglas K. Gray of the Superior Court of
    Justice dismissing its motion for an order that the Bank of Nova Scotia (BNS),
    a third party creditor, provide it with a mortgage discharge statement relating
    to property owned by judgment debtors of the Bank.  The appellant had sought to
    enforce its judgment by filing a writ of seizure and sale. The sheriff refused
    to execute the writ without a mortgage statement from the mortgagee BNS. The
    BNS refused to provide the statement taking the position it was prohibited from
    doing so by the
Personal Information Protection and Electronic Documents
    Act
, S.C. 2000, c.5, as interpreted by this court in
Citi Cards Canada
    Inc. v. Pleasance
, 2011 ONCA 3.

[2]

The appellant submitted to the motion judge that
Citi Cards
is not binding authority because it was decided
per incuriam
. The
    appellant points out that s. 4.3.6. of Schedule I to PIPEDA was not brought to
    the courts attention, and consequently was not considered, when the court
    decided
Citi Cards
. Section 4.3.6. of the Schedule permits an
    organization to release less sensitive personal information on the implied
    consent of the individual.

[3]

The motion judge provided a thoughtful discussion of the
per
    incuriam
argument and the notion of implied consent. He observed at para.
    44 of his reasons:

Thus, the notion of implied consent is specifically recognized
    in the Schedule. In view of the fact that the state of account as between
    mortgagee and mortgagor is publically disclosed at the outset of the
    relationship, and that the current state of account governs a number of rights
    of third parties, it would be reasonable to ask whether there is implied
    consent on the part of the mortgagor to disclose to third parties the state of
    account when the exercise of those rights is in issue. In my view, a strong
    argument can be made that the answer to that question is yes. At the very
    least, for the reasons articulated, it can be argued that information as to the
    current state of the account is "less sensitive" as contemplated in
    s. 4.3.6 of the Schedule, and thus consent to its disclosure is implied.

[4]

Ultimately, however, the motion judge was not persuaded he could
    decline to follow
Citi Cards
.

[5]

In this court the appellant renews the argument that
Citi
    Cards
was decided
per incuriam
. We conclude that the argument
    that the court should revisist its decision in
Citi Cards
, while ably
    advanced, cannot be considered in this case. It cannot be considered because the
    court lacks jurisdiction to hear this appeal since the motion judges order in
    this case was interlocutory.

[6]

The order from which the appeal was filed was made on a motion
    brought within the appellants action against the judgment debtors. The
    appellants brought the motion after the judgment debtors twice failed to appear
    on judgment debtor examinations. That order does not finally dispose of the
    question whether the appellant can obtain an order compelling the BNS to
    provide the mortgage statement. The appellant is still able to seek to examine
    a representative of the BNS under rule 60.18(6)(a) as discussed in para. 33 of
Citi
    Cards
. While the appellant did not do so in the interests of efficiency, whether
    the appellant is able to obtain an order that the BNS disclose the mortgage
    statement has not been finally determined.

[7]

As the order from which the appeal is taken is interlocutory, the
    appeal is quashed.

E.A. Cronk J.A.

R.G. Juriansz J.A.

S.E. Pepall J.A.


